Filed pursuant to Rule 424(b)(3) File No. 333-158951 Supplement No. 11 to Prospectus Attached hereto and incorporated by reference herein is a Current Report on Form 8-K which we filed with the Securities and Exchange Commission on November 24, 2010.This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus dated July 1, 2010 with respect to the sale of 4,254,682 shares of our common stock by certain selling shareholders, including any amendments or supplements thereto. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS FOR A DISCUSSION OF CERTAIN FACTORS THAT YOU SHOULD CONSIDER IN CONNECTION WITH AN INVESTMENT IN OUR SECURITIES. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this supplement is November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 15, 2010 LIVE CURRENT MEDIA INC. (Exact name of Registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 000-29929 (Commission File Number) 88-0346310 (IRS Employer Identification Number) 780 Beatty Street, Suite 307 Vancouver, British Columbia V6B 2M1 (Address of principal executive offices) Registrant’s telephone number, including area code: (604)453-4870 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below). o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 15, 2010, Paul W. Morrison, our president and chief operating officer and the president and chief executive officer of our subsidiary, Perfume.com Inc., separated from service. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 24, 2010 LIVE CURRENT MEDIA INC. By: /s/ David Jeffs David Jeffs, Chief Executive Officer
